UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2726



ROBERT F. ZURLA, legally deaf person,

                                              Plaintiff - Appellant,

          versus

ERNEST BEATTY, individually and as an officer
with the Horry County Police Department; AL
FANSHAW; JOHN MENTION; CHERYLL M. WATSON,
caseworker with the Horry County Department of
Social Services,

                                             Defendants - Appellees,
          and


HORRY COUNTY DEPARTMENT OF SOCIAL SERVICES;
CITY OF CONWAY,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-93-1374-4-21JI)

Submitted:   January 18, 1996             Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Robert F. Zurla, Appellant Pro Se. James Wofford Peterson, Jr.,
CLARK & JOHNSON, P.A., Florence, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Zurla v. Beatty, No. CA-93-1374-4-21JI (D.S.C. Aug. 23,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2